Title: Enclosure: [Abstract of Fees and Compensations Received and Paid], [2 February 1790]
From: Williams, Otho H.
To: Hamilton, Alexander



Abstract of fees and
  compensations received and paid to the Officers of the Customs in Baltimore district
  from 10 August to 31 Decr. 1789:

  To the Collector and the Naval Officer


  
  
  D. C    
  
  
  


  to 12 September 1789.
  
  233.23⅓   
  
  
  


  17 October
  
  364.26⅔   
  
  
  


  3d. Decemr.
  
  547.53⅓   
  
  
  


  31 do.
  
  273.26⅔   
  709.15
  }
  Dols. Cents    


  
  709.15
  1,418.30    


  Surveyor
  
  
  
  
  


  to 24 August
  
  9.66⅔   
  
  
  


   2. Septr.
  
  14.00.    
  
  
  


  17. do.
  
  21.60.    
  
  
  


  17. October
  
  130.55⅓   
  
  
  


   2 Decem
  
  259.51⅔   
  
  
  


  31. ditto
  
  101.13.    
  
  
  


  
  
  
  536.46⅔   


  Gauger
  ac Sundries
  114.60    
  
  
  


  Measurer
  do.
  176.44    
  
  
  


  Weigher
  do.
  135.02⁵⁰⁄₁₀₀
  
  
  


  Inspectors
  do.
  726.22.    
  
  
  


  
  
  
  
  
  1,152.28½   


  
  
  
  3,107.05¹⁶⁄₁₀₀ 


  Errors in report 14th. Jan 90. 
  d. c.    
  
  
  


  Omitted in measurers Acct.
  36.54½   
  
  
  


  overchd. in Surveyor’s
  0.32⅓
  
  
  
  


  do. in Inspectors
  2.10. 
     2.42⅓  
  
  
  


  
  
  34.12¹⁶⁄₁₀₀
  
  
  


  am ⅌ last report
  3072.93    
  
  
  


  
  
  3107.05¹⁶⁄₁₀₀
  
  
  


  Expences of the Custom House Balte for Stationary & printing from 10 August to 31 December 1789 inclusive
  
  121.31⅔   


  proportion paid, in the first instance by Collector
  112.26⅓   
  


  do .… by N. officer
  9.05⅓   
  121.31⅔   


